           Case 1:18-cr-10473-DPW Document 13 Filed 01/15/19 Page 1 of 1



                                                                              Waiver of Indictment




                         UNITED STATES DISTRICT COURT
                                          FOR THE
                           DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA


V.                                                  Criminal No. 18-10473-DPW


MARTIN WARD,

          Defendant.



                                 WAIVER OF INDICTMENT


          I, Martin Ward, the above-named defendant, who is accused of Operating an Unlicensed

Money Transmitting Business, in violation of 18 U.S.C. § 1960, being advised ofthe nature ofthe

charge, the proposed information, and my rights, hereby waive in open court on January 15,2019

prosecution by indictment and consent that the proceeding may be by information instead of by

indictment.




                                                           Martin Ward
                                                           Defendant




                                                            ovin Barro
                                                             unsel fordhe^artin Ward



Before:
          U.S. District Judge
